                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JUN Z.,                                           §
                       PETITIONER,                §
                                                  §
V.                                                § CIVIL CASE NO. 3:21-CV-680-K-BK
                                                  §
JIMMY JOHNSON,                                    §
                       RESPONDENT.                §

                   FINDINGS, CONCLUSIONS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b) and Special Order 3, this action was referred to the

United States Magistrate Judge for findings and a recommended disposition. On March 23,

2021, Petitioner filed a petition for writ of habeas corpus under 28 U.S.C. § 2241, seeking to be

released from Immigration and Customs Enforcement (ICE) custody on an order of supervision

pending his removal. Doc. 3 at 10. On May 19, 2021, Respondent advised the Court that ICE

had released Petitioner on an order of supervision that day. Doc. 6 at 1, 3.

       “Article III of the Constitution limits federal ‘Judicial Power,’ that is, federal-court

jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm'n v. Geraghty, 445

U.S. 388, 395 (1980). A case becomes moot “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)).

       Here, Petitioner only sought his release from custody pending his removal. Because
Petitioner has now received all relief requested, his petition is moot and should be DISMISSED

WITHOUT PREJUDICE.

        SO RECOMMENDED on May 21, 2021.




                            INSTRUCTIONS FOR SERVICE AND
                          NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 72(b). An objection must identify the finding or recommendation to which objection is
made, the basis for the objection, and the place in the magistrate judge’s report and
recommendation the disputed determination is found. An objection that merely incorporates by
reference or refers to the briefing before the magistrate judge is not specific. Failure to file specific
written objections will bar the aggrieved party from appealing the factual findings and legal
conclusions of the magistrate judge that are accepted or adopted by the district court, except upon
grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1417
(5th Cir. 1996), modified by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending the time
to file objections to 14 days).




                                                   2
